DETAILED ACTION

This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 03/28/2021, Claims 50, 64 and 69 are amended. Claims 50-69 are pending. Claims 1-49 are cancelled. No new matter has been added. 

With respect to the amendment filed on 03/28/2021, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims under 35 U.S.C. 103 in view of amendments. The Applicant amended claims to include subject matter of previously indicated claims as allowable subject matter of claim 56. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 50-55, 57-69 are allowed.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 50-55, 57-69 are allowed. 
Independent Claims 50, 64 and 69 respectively recite the limitations of: a storage device storing a set of instructions; and at least one processor in communication with the storage device, wherein when executing the instructions, the at least one processor is configured to cause the system to: obtain the lung image having one or more nodules, the lung image including a plurality of slices; identify a slice from the plurality of slices; determine a long axis on the identified slice of the lung image based on a user input, the long axis traversing an abnormal region of the slice; determine a region of interest (ROI) based on the long axis; Response to Final Office Action Attorney Docket No.: 20618-0009USO1 Application No.: 16/247,080 Page 3 of 18perform a coarse segmentation in the ROI of the lung image to obtain a target region in the lung image, the target region including a central region and a boundary region; perform a fine segmentation on the boundary region of the lung image to obtain a parting segmentation region, the fine segmentation including classifying and labelling each voxel in the boundary region; and fuse the central region and the parting segmentation region to obtain the nodule regions wherein to perform a coarse segmentation on the ROI of the lung image to obtain a target region in the lung image, the at least one processor is configured to cause the system further to: perform a first filtering on the ROI to obtain a first filtered image; perform a first region growing on the first filtered image to obtain a dynamic segmentation region; determine a gray-scale histogram of the ROI to obtain a histogram vector image; perform a second region growing on the histogram vector image to obtain a static segmentation region; and fuse the dynamic segmentation region and the static segmentation region to obtain the target region.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Lin et al. in Abstract and Fig. 3, discloses an effective model-based approach for computer-aided kidney segmentation of abdominal CT images with anatomic structure consideration is presented. This automatic segmentation system is expected to assist physicians in both clinical diagnosis and educational training. The proposed method is a coarse to fine segmentation approach divided into two stages. First, the candidate kidney region is extracted according to the statistical geometric location of kidney within the abdomen. This approach is applicable to images of different sizes by using the relative distance of the kidney region to the spine. The second stage identifies the kidney by a series of image processing operations. The main elements of the proposed system are: 1) the location of the spine is used as the landmark for coordinate references; 2) elliptic candidate kidney region extraction with progressive positioning on the consecutive CT images; 3) novel directional model for a more reliable kidney region seed point identification; and 4) adaptive region growing controlled by the properties of image homogeneity. In addition, in order to provide different views for the physicians, we have implemented a visualization tool that will automatically show the renal contour through the method of second-order neighborhood edge detection. We considered segmentation of kidney regions from CT scans that contain pathologies in clinical practice. The results of a series of tests on 358 images from 30 patients indicate an average correlation 

 	However, Lin et al. even if combined, fail to teach or suggest a storage device storing a set of instructions; and at least one processor in communication with the storage device, wherein when executing the instructions, the at least one processor is configured to cause the system to obtain the lung image having one or more nodules, the lung image including a plurality of slices; identify a slice from the plurality of slices; determine a long axis on the identified slice of the lung image based on a user input, the long axis traversing an abnormal region of the slice; determine a region of interest (ROI) based on the long axis; Response to Final Office Action Attorney Docket No.: 20618-0009USO1 Application No.: 16/247,080 Page 3 of 18perform a coarse segmentation in the ROI of the lung image to obtain a target region in the lung image, the target region including a central region and a boundary region; perform a fine segmentation on the boundary region of the lung image to obtain a parting segmentation region, the fine segmentation including classifying and labelling each voxel in the boundary region, as required by claims 50, 64 and 69. Indeed, these references are silent about any such labeling each voxel in boundary region, let alone fuse the central region and the parting segmentation region to obtain the nodule regions wherein to perform a coarse segmentation on the ROI of the lung image to obtain a target region in the lung image, the at least one processor is configured to cause the system further to: perform a first filtering on the ROI to obtain a first filtered image; perform a first region growing on the first filtered image to obtain a dynamic segmentation region; determine a gray-scale histogram of the ROI to obtain a histogram vector image; perform a second region growing on the histogram vector image to obtain a static segmentation region; and fuse the dynamic. Accordingly, claim 50, 64 and 69 are allowed. Claims 51-55, 57-63 are allowed by virtue of their dependency on claim 50. Claims 65-68 are allowed by virtue of their dependency on claim 64.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080298657 A1
US 20190139223 A1
Sim, K. S., C. P. Tso, and Y. Y. Tan. "Recursive sub-image histogram equalization applied to gray scale images." Pattern Recognition Letters 28.10 (2007): 1209-1221.
Wu, Jie, et al. "Texture feature based automated seeded region growing in abdominal MRI segmentation." 2008 International Conference on BioMedical Engineering and Informatics. Vol. 2. IEEE, 2008.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661